 

Case 2:20-cr-00015-Z-BR Document 799 Filed 09/17/20 _Page.1 of 1. PagelD 2245.

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

( FILED
IN THE UNITED STATES DISTRICT GOURT
FOR THE NORTHERN DISTRICT OF JEXAS | cep | 7 2000

 

 

 

 

 

 

 

AMARILLO DIVISION
UNITED STATES OF AMERICA § oa - DISTRICT COURT
Plaintiff, mes
v. 2:20-CR-00015-Z-BR-(3)
ROBERT VERA
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 2, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (‘Report and Recommendation”) in the above
referenced cause. Defendant Robert Vera filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently
examined all relevant matters of record in the above referenced cause—including the elements of
the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby
determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Robert Vera was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Robert Vera; and ADJUDGES Defendant Robert
Vera guilty of Count Five in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii). Sentence

will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, September /7 , 2020.

 

MAWHEW J. KIACSMARYK
TED STATES DISTRICT JUDGE
